
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 784
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mrs. Schmidt (for
			 herself, Mr. Chabot,
			 Mr. Turner of Ohio,
			 Mr. Jordan,
			 Mr. Latta,
			 Mr. Johnson of Ohio,
			 Mr. Austria,
			 Mr. Boehner,
			 Ms. Kaptur,
			 Mr. Kucinich,
			 Ms. Fudge,
			 Mr. Tiberi,
			 Ms. Sutton,
			 Mr. LaTourette,
			 Mr. Stivers,
			 Mr. Renacci,
			 Mr. Ryan of Ohio,
			 Mr. Gibbs, and
			 Mr. Hall) submitted the following
			 resolution; which was referred to the Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Celebrating the life and achievements of
		  Neil A. Armstrong, a United States patriot who humbly and selflessly served his
		  country, State, and community as a naval aviator, test pilot, astronaut,
		  aeronautical engineer, university professor, and businessman.
	
	
		Whereas Neil A. Armstrong was born on August 5, 1930, in
			 Wapakoneta, Ohio;
		Whereas Neil A. Armstrong earned his flight certificate at
			 16 years of age;
		Whereas Neil A. Armstrong was a Boy Scout and earned the
			 rank of Eagle Scout;
		Whereas Neil A. Armstrong graduated from Blume High School
			 in 1947;
		Whereas Neil A. Armstrong served as a naval aviator from
			 1949 to 1952;
		Whereas Neil A. Armstrong flew 78 combat missions in the
			 Korean War;
		Whereas Neil A. Armstrong graduated from Purdue University
			 in 1955 with a Bachelor of Science degree in aeronautical engineering;
		Whereas Neil A. Armstrong worked for the National Advisory
			 Committee for Aeronautics (NACA) in 1955;
		Whereas Neil A. Armstrong flew over 200 models of
			 aircraft, from gliders to jets, as a research pilot at the National Aeronautics
			 and Space Administration’s (NASA) Flight Research Center at Edwards Air Force
			 Base, California;
		Whereas Neil A. Armstrong joined the NASA Astronaut Corp
			 in 1962;
		Whereas Neil A. Armstrong was assigned as the command
			 pilot for the Gemini 8 mission, which was launched on March 16, 1966;
		Whereas Neil A. Armstrong, as the command pilot for the
			 Gemini 8 mission, became the first person to successfully navigate the docking
			 of two vehicles in space;
		Whereas Neil A. Armstrong was assigned as the spacecraft
			 commander for the Apollo 11 mission, which was launched on July 16, 1969, and
			 which was the first manned lunar landing mission;
		Whereas Neil A. Armstrong, as the spacecraft commander for
			 the Apollo 11 mission, became the first person, on July 20, 1969, to step onto
			 the lunar surface;
		Whereas Neil A. Armstrong, upon becoming the first person
			 to walk on the moon uttered those famous words, “That’s one small step for [a]
			 man, one giant leap for mankind”;
		Whereas Neil A. Armstrong graduated from the University of
			 Southern California in 1970 with a Master of Science degree in aerospace
			 engineering;
		Whereas Neil A. Armstrong served as the Deputy Associate
			 Administrator for Aeronautics in the Office of Advanced Research and
			 Technology, NASA Headquarters, Washington, DC;
		Whereas Neil A. Armstrong served NACA and its successor
			 agency, NASA, as an aeronautical engineer, test pilot, astronaut, and
			 administrator;
		Whereas Neil A. Armstrong taught at the University of
			 Cincinnati from 1971 to 1979 as a Professor of Aerospace Engineering;
		Whereas Neil A. Armstrong served as the chairman of
			 Computing Technologies for Aviation, Inc. in Charlottesville, Virginia, from
			 1982 to 1992; and
		Whereas Neil A. Armstrong was the recipient of many awards
			 and honors, including the Presidential Medal of Freedom, the Congressional Gold
			 Medal, the Congressional Space Medal of Honor, and the NASA Distinguished
			 Service Medal: Now, therefore, be it
		
	
		That the House of Representatives
			 celebrates the life and achievements of Neil A. Armstrong, a United States
			 patriot who humbly and selflessly served his country, State, and community as a
			 naval aviator, test pilot, astronaut, aeronautical engineer, university
			 professor, and businessman.
		
